Exhibit 10.08
















SCANA CORPORATION


SHORT-TERM ANNUAL INCENTIVE PLAN


(As Amended and Restated
Effective January 1, 2009)

 
 

 





SCANA CORPORATION


SHORT-TERM ANNUAL INCENTIVE PLAN




TABLE OF CONTENTS
 Page
SECTION 1.
PURPOSE AND EFFECTIVE DATE
1
1.1
Purpose of the Plan
1
1.2
Effective Date of the Plan
1
     
SECTION 2.
DEFINITIONS
2
2.1
Definitions
2
2.2
Gender and Number
4
     
SECTION 3.
ELIGIBILITY AND PARTICIPATION
5
3.1
Eligibility
5
3.2
Participation
5
     
SECTION 4.
INCENTIVE AWARDS
6
4.1
General
6
4.2
Target Incentive Awards
6
4.3
Performance Criteria and Measurement
6
4.4
Preliminary Determination
6
4.5
Discretionary Adjustment
6
4.6
Final Determination
6
4.7
Last Day Worked Rule
7
4.8
Partial Year of Participation
7
4.9
No Guarantee of Award
7
     
SECTION 5.
FORM AND TIMING OF PAYMENT
8
5.1
Form and Timing of Payment
8
5.2
Termination of Employment Due to Death, Disability or Retirement
8
5.3
Termination of Employment for Reasons Other Than Death, Disability or Retirement
8
     
SECTION 6.
BENEFICIARY DESIGNATION
9
6.1
Designation of Beneficiary
9
6.2
Death of Beneficiary
9
6.3
Ineffective Designation
9
     
SECTION 7.
CHANGE IN CONTROL DISTRIBUTIONS
11
7.1
Change in Control Distributions
11
     
SECTION 8.
GENERAL PROVISIONS
13
8.1
Contractual Obligation
13
8.2
Unsecured Interest
13
8.3
“Rabbi” Trust
13
8.4
Employment/Participation Rights
13
8.5
Nonalienation of Benefits
13
8.6
Severability
14
8.7
No Individual Liability
14
8.8
Applicable Law
14
     
SECTION 9.
PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
15
9.1
In General
15
9.2
Claims Procedure
15
9.3
Finality of Determination
15
9.4
Delegation of Authority
15
9.5
Expenses
15
9.6
Tax Withholding
15
9.7
Incompetency
15
9.8
Notice of Address
16
9.9
Amendment and Termination
16
     
SECTION 10.
EXECUTION
17
     
APPENDIX A
 
18

 


 


 


 



 
 

 







SCANA CORPORATION                    


SHORT-TERM ANNUAL INCENTIVE PLAN


(As Amended and Restated Effective January 1, 2009)




SECTION 1.  PURPOSE AND EFFECTIVE DATE




1.1           Purpose of the Plan.  The SCANA Corporation Short-Term Annual
Incentive Plan (“Plan”) is an annual incentive compensation plan having as its
purpose the rewarding of superior performance with a variable component of
pay.  The Plan provides as an element of compensation an award amount tied to
certain annual performance goals.  The Plan is intended to support the
achievement of the Corporation’s strategic business and financial goals in order
to increase shareholder value by attracting and retaining a high caliber of
employees who are capable of improving the Corporation’s business results.  In
furtherance of this purpose, the Plan is intended to produce a competitive
incentive bonus package that correlates the compensation of such employees with
the performance of the Corporation.


1.2           Effective Date of the Plan.  The original effective date of the
Plan was January 1, 2007.  The effective date of this amended and restated Plan
shall be January 1, 2009.

 
 

 

SECTION 2.  DEFINITIONS


2.1           Definitions.  Whenever used herein, the following terms shall have
the meanings set forth below, unless otherwise expressly provided herein or
unless a different meaning is plainly required by the context, and when the
defined meaning is intended, the term is capitalized:


(a)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.


(b)           “Beneficiary” means any person or entity who, upon a Participant’s
death, is entitled to receive the Participant’s benefits under the Plan in
accordance with Section 6 hereof.


(c)           “Board” means the Board of Directors of the Corporation.


(d)           “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirements; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if:


(1)             Any Person (as defined in Section 3(a)(9) of the Exchange Act
and used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) is or becomes the Beneficial Owner, directly or indirectly, of
twenty-five percent (25%) or more of the combined voting power of the
outstanding shares of capital stock of the Corporation;


(2)             During any period of two (2) consecutive years (not including
any period prior to December 18, 1996) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved;


(3)             The issuance of an Order by the Securities and Exchange
Commission, under Section 9(a)(2) of the Public Utility Holding Company Act of
1935 (the “1935 Act”), authorizing a third party to acquire five percent (5%) or
more of the Corporation’s voting shares of capital stock;


(4)             The shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than a merger
or consolidation which would result in the voting shares of capital stock of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting shares of
capital stock of the surviving entity) at least eighty percent (80%) of the
combined voting power of the voting shares of capital stock of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation; or the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or


(5)             The shareholders of the Corporation approve a plan of complete
liquidation, or the sale or disposition of South Carolina Electric & Gas Company
(hereinafter SCE&G), South Carolina Pipeline Corporation, or any subsidiary of
SCANA designated by the Board of Directors of SCANA as a “Material Subsidiary,”
but such event shall represent a Change in Control only with respect to a
Participant who has been exclusively assigned to SCE&G, South Carolina Pipeline
Corporation, or the affected Material Subsidiary.


(e)           “Code” means the Internal Revenue Code of 1986, as amended.


(f)           “Committee” means the Human Resources Committee of the Board.  Any
references in this Plan to the “Committee” shall be deemed to include references
to the designee appointed by the Committee under Section 9.4.


(g)           “Corporation” means SCANA Corporation, a South Carolina
corporation, or any successor thereto, or any of its subsidiaries.


(h)           “Employee” means a person who is actively employed by the
Corporation and who falls under the usual common law rules applicable in
determining the employer-employee relationship.


(i)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(j)           “Incentive Award” means a payment made pursuant to the Plan at the
end of a Performance Period.


(k)           “Officer” means an Employee who serves as an administrative
executive and who is classified on the employment records of the Corporation as
an officer.


(l)           “Participant” means an individual satisfying the eligibility
requirements of Section 3.


(m)           “Performance Period” means each Year.


(n)           “Plan” means this Amended and Restated Short-Term Annual Incentive
Plan.


(o)           “Senior Staff” means those Officers who are classified on the
employment records of the Corporation as senior staff.


(p)           “Target Incentive Award” refers to a specified percentage of
annual base salary.


(q)           “Year” means a calendar year.


2.2           Gender and Number.  Except when otherwise indicated by the
context, any masculine terminology used herein also shall include the feminine
and the feminine shall include the masculine, and the use of any term herein in
the singular may also include the plural and the plural shall include the
singular.

 
 

 

SECTION 3.  ELIGIBILITY AND PARTICIPATION


3.1           Eligibility.  Eligibility in the Plan is restricted to (a)
Employees eligible to participate in the Plan prior to January 1, 2005; and (b)
effective January 1, 2005: (i) Employees with an annual base salary that is
greater than or equal to $90,000; (ii) Senior Staff of the Corporation; or (iii)
Officers of the Corporation.


3.2           Participation.  Participation in the Plan is restricted to (a)
those Employees and Officers of the Corporation who are eligible to participate
in the Plan pursuant to Section 3.1 of the Plan (automatic participation), and
(b) those Employees who are determined to be eligible for participation in the
Plan, in the discretion of the Committee based on its review of those eligible
for participation. Participation will be reevaluated and determined at least
once during the Performance Period.

 
 

 

SECTION 4.  INCENTIVE AWARDS


4.1           General.  The objective of the Plan is to link compensation to the
achievement of certain performance goals established by the Corporation.  The
Target Incentive Award is payable to the Participant after the end of the
Performance Period, provided the performance goals as described in Section 4.3
have been met.


4.2           Target Incentive Awards.  Upon selection for participation in the
Plan pursuant to Section 3.2, Participants are granted Target Incentive Awards
equal to a percentage of their annual base salary at the end of the Performance
Period.  Target Incentive Awards for each Performance Period are designated for
each Participant as an amount equal to a designated percentage of the
Participant’s annual base salary.  The Target Incentive Award for Senior Staff
and Officers of the Corporation shall be determined by the Committee in
accordance with the specific salary grade as reflected in Appendix A
hereof.  The Target Incentive Award for all other Participants shall be
determined by Senior Staff, in its discretion.


4.3           Performance Criteria and Measurement.  Senior Staff shall
establish the specific performance criteria for each Participant; provided,
however, that the Board shall establish the performance criteria for the Chief
Executive Officer.  Performance criteria shall include performance goals based
on Corporation earnings per share, business unit and/or individual
goals.  Performance goals for each business unit are reviewed annually by the
Committee following a review of the annual performance for the prior
Year.  Except with respect to the Chief Executive Officer of the Corporation,
the Participant’s direct supervisor determines whether individual performance
goals have been met.  The Board determines whether the individual performance
goals for the Chief Executive Officer have been met.


4.4           Preliminary Determination.  Subject to Sections 4.5 and 4.6, the
performance achieved during each Performance Period will preliminarily indicate
a determination of the actual amount payable under this Plan as a percentage of
the Target Incentive Award otherwise determined under Section 4.2 in accordance
with following:



 
Goal Weighting
Participant Category
If Earnings Per Share Goal is met,
If Business Unit and/or Individual Goals are met,
Senior Staff
50% of Target Incentive Award is Payable
 
50% of Target Incentive Award is Payable
Officers
50% of Target Incentive Award is Payable
50% of Target Incentive Award is Payable
Other Participants
50% of Target Incentive Award is Payable
50% of Target Incentive Award is Payable



Only if both Earnings Per Share Goals and Business Unit and/or Individual Goals
are met will 100% of the Target Incentive Award be payable.


4.5           Discretionary Adjustment.  After calculation of the amount
determined under Section 4.4, the Committee (or the Board in the case of the
Chief Executive Officer), in its sole discretion may increase or decrease any
award otherwise payable hereunder to any or all Participants by an amount up to
20% of the otherwise payable Incentive Award.  Notwithstanding the foregoing,
the Committee may redefine for any Performance Period the above category levels
of performance as well as the respective payout percentages of Target Incentive
Awards.


4.6           Final Determination.  The Committee will review the award amounts
determined based on the performance achieved and, in its sole discretion, adjust
the final payout amounts, not to exceed plus or minus 50% of Target Incentive
Award, for all Participants in accordance with the purposes of this Plan to
reflect individual performance and/or extraordinary circumstances.


In making adjustments, the Committee may consider factors such as, but not
limited to, the following:


(a)           Significant acquisitions (or divestitures) within the
Corporation’s affiliated group;


(b)           Significant acquisitions or divestitures among peer group
companies; and


(c)           Other unusual items of material consequence.


4.7           Last Day Worked Rule.  In order to receive a payment of a Target
Incentive Award hereunder, the Participant must be employed on the last working
day of the Performance Period, unless the Participant has terminated employment
during the Year on account of death, disability or attainment of normal or early
retirement age (as determined under the SCANA Corporation Retirement
Plan).  Notwithstanding the foregoing, if the Participant has terminated
employment during the Year on account of death, disability or  attainment of
normal or early retirement age (as determined under the SCANA Corporation
Retirement Plan), the Participant (or Beneficiary, in the event of the
Participant’s death), shall be entitled to the full amount of the Target
Incentive Award otherwise determined, without any adjustment.


4.8           Partial Year of Participation.  If an Employee’s employment
commences during a Performance Period, a prorated Incentive Award shall be paid
based on the portion of the Performance Period during which the individual was
employed by the Corporation.  The amount to be paid shall be determined by pro
rating the amount of the Incentive Award that would otherwise have been payable
to such individual on account of a full Year’s participation by the number of
calendar days in the Year that the individual was employed by the Corporation.


4.9           No Guarantee of Award.  Notwithstanding anything in this Plan to
the contrary, no Participant shall be guaranteed any award under this Plan if
the Committee determines that no amount shall be payable hereunder.  In
addition, the fact that a Participant is paid an award in any given Year shall
not entitle any Participant to have an amount paid in any future Year.

 
 

 

SECTION 5.  FORM AND TIMING OF PAYMENT


5.1           Form and Timing of Payment.  Except as provided in Section 7, and
unless otherwise deferred in accordance with the terms of the Corporation’s
Executive Deferred Compensation Plan, Target Incentive Awards, if any, shall be
paid in cash as soon as possible after the end of each Performance Period, but
in no event later than the March 15th next following the end of the Performance
Period.


5.2           Termination of Employment Due to Death, Disability or
Retirement.  If a Participant terminates employment during a Year due to death,
total and permanent disability or early or normal retirement (as defined in the
SCANA Corporation Retirement Plan), the Participant’s Target Incentive Award
shall be paid as soon as possible after the end of the plan Year, but in no
event later than the March 15th next following the end of the plan Year.


5.3           Termination of Employment for Reasons Other Than Death, Disability
or Retirement.  If a Participant’s employment is terminated for reasons other
than death, disability or normal or early retirement before the end of a
Performance Period in which an Employee was a Participant, the individual’s
performance awards shall be canceled and his tentative rights thereto forfeited
unless the Committee in the exercise of its discretion determines that a
performance payout should be made to the Participant under the circumstances of
the termination.  In this latter event, the payout shall be in whatever amount
the Committee determines, not to exceed, however, the amount that would be
calculated if Section 5.2 were applicable as to the Performance Period in which
the Employee was a Participant.  Subject to Section 7, any such payout will be
made in accordance with the provisions of Section 5.2.

 
 

 

SECTION 6.  BENEFICIARY DESIGNATION


6.1           Designation of Beneficiary.


(a)           A Participant shall designate a Beneficiary or Beneficiaries who,
upon the Participant’s death, are to receive the amounts that otherwise would
have been paid to the Participant.  All designations shall be in writing and
signed by the Participant.  The designation shall be effective only if and when
delivered to the Corporation during the lifetime of the Participant.  The
Participant also may change his Beneficiary or Beneficiaries by a signed,
written instrument delivered to the Corporation.  The payment of amounts shall
be in accordance with the last unrevoked written designation of Beneficiary that
has been signed and delivered to the Corporation.  All Beneficiary designations
shall be addressed to the Secretary of the Corporation and delivered to her
office, and shall be processed as indicated in subsection (b) below by the
Secretary or by her authorized designee.


(b)           The Secretary of the Corporation (or her authorized designee)
shall, upon receipt of the Beneficiary designation:


(i)             ascertain that the designation has been signed, and if it has
not been, return it to the Participant for his signature;


(ii)             if signed, stamp the designation “Received,” indicate the date
of receipt, and initial the designation in the proximity of the stamp.


6.2           Death of Beneficiary.


(a)           In the event that all of the Beneficiaries named pursuant to
Section 6.1 predecease the Participant, the amounts that otherwise would have
been paid to said Beneficiaries shall, where the designation fails to redirect
to alternate Beneficiaries in such circumstance, be paid to the Participant’s
estate as the alternate Beneficiary.


(b)           In the event that two or more Beneficiaries are named, and one or
more but less than all of such Beneficiaries predecease the Participant, each
surviving Beneficiary shall receive any dollar amount or proportion of funds
designated or indicated for him per the designation made in accordance with
Section 6.1, and the dollar amount or designated or indicated share of each
predeceased Beneficiary which the designation fails to redirect to an alternate
Beneficiary in such circumstance shall be paid to the Participant’s estate as an
alternate Beneficiary.

 
 

 





6.3           Ineffective Designation.


(a)           In the event the Participant does not designate a Beneficiary, or
if for any reason such designation is entirely ineffective, the amounts that
otherwise would have been paid to the Beneficiary shall be paid to the
Participant’s estate as the alternate Beneficiary.


(b)           In the circumstance that designations are effective in part and
ineffective in part, to the extent that a designation is effective, distribution
shall be made so as to carry out as closely as discernable the intent of the
Participant, with result that only to the extent that a designation is
ineffective shall distribution instead be made to the Participant’s estate as an
alternate Beneficiary.

 
 

 

SECTION 7.  CHANGE IN CONTROL DISTRIBUTIONS


 
7.1           Change in Control Distributions.


(a)           Accelerated Distributions Upon Change in Control.  Notwithstanding
anything in this Plan to the contrary, upon the occurrence of a Change in
Control, as to which the Key Employee Severance Benefits Plan (“KESBP”) was not
terminated prior to such Change in Control, all amounts (or remaining amounts)
owed under this Plan as of the date of such Change in Control (referred to as
each Participant’s “AlP Benefit”) shall become immediately due and payable.  The
AlP Benefit shall be an amount equal to the 100% of the Target Incentive Award
level in effect for the Year of the Change in Control.  Each Participant’s AlP
Benefit determined under this subsection shall be paid to each Participant (and
his or her Beneficiary) in the form of a single lump sum payment of the Present
Value of all such amounts owed.  In addition to the AlP Benefit payable to each
Participant or his Beneficiary, in connection with which the Committee
determines that a payment or distribution by the Corporation to or for the
benefit of a Participant


 
(i)
Paid or payable pursuant to the terms of this Plan; or



(ii)     Paid or payable pursuant to the terms of the Performance Share Award
portion of the SCANA Corporation Long-Term Equity Compensation Plan (or any
predecessor plan thereto); or

             (iii)     Paid or payable under any other compensation plan or
arrangement


 
(“Gross-Up Eligible Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any other similar tax that may hereafter be
imposed) on such benefits (the “Excise Tax”), the Corporation shall pay to the
Participant an additional payment (the “Excise Tax Gross-Up Payment”) to
compensate such Participant for any Excise Tax due and owing by the Participant
with respect to the Gross-Up Eligible Payments. The Excise Tax Gross-Up Payment
shall equal (i) the amount of such Excise Taxes on Gross-Up Eligible Payments
plus (ii) a payment to compensate such Participant for the federal (and to the
degree applicable, state and local) income taxes, federal Medicare taxes and
additional Excise Taxes attributable to the amount of such additional payment,
calculated in accordance with Section 7.1(b).  The amount of the Excise Tax
Gross-Up Payment payable by the Corporation with respect to the amounts
described in Section 7.1(a)(iii) shall be offset by any gross-up payment made by
the Corporation with respect to the amounts referred to in Section 7.1(a)(iii)
pursuant to the provisions of any other plan or arrangement.  For all purposes
of this Section 7.1(a), 7.1(b), and 7.1(c), the calculations and determinations
made shall be made periodically prior to a Change in Control and only by the
Committee as constituted from time to time prior to a Change in Control.  On and
after a Change in Control, the Committee shall have no power or authority to
modify the calculations previously made prior to the Change in Control.


Such payments shall be made by the Corporation (or to the extent assets are
transferred to a “rabbi trust” for such purpose, by the trustee of such trust in
accordance with the trust’s terms) to the Participant (or his or her
Beneficiary) as soon as practicable following the Change in Control, but in no
event later than thirty (30) days from such date.  In the event that there is a
Change in Control relative to which the KESBP was terminated prior to such
Change in Control, the provisions of this Section shall not apply and
Participants shall have benefits determined and payable under the other
provisions of this Plan only if and to the extent that the Company’s successor
following the Change of Control adopts the Plan.


(b)           Tax Computation.  For purposes of determining whether a payment or
distribution is a Gross-Up Eligible Payment and the amount of the Excise Tax and
the Excise Tax Gross-Up Payment referred to in the preceding subsection, the
Committee shall act reasonably and apply a customary “gross-up formula,” as
determined by the Committee (or its designee) in its sole discretion.


(c)           No Subsequent Recalculation of Tax Liability.  The Excise Tax
Gross-Up Payments described in the foregoing provisions are intended and hereby
deemed to be a reasonably accurate calculation of each Participant’s actual
income tax and Excise Tax liability under the circumstances (or such tax
liability of his or her Beneficiary), the payment of which is to be made by the
Corporation or any “rabbi trust” established by the Corporation for such
purposes. All such calculations of tax liability shall not be subject to
subsequent recalculation or adjustment in either an underpayment or overpayment
context with respect to the actual tax liability of the Participant (or his or
her Beneficiary) ultimately determined as owed.

 
 

 

SECTION 8.  GENERAL PROVISIONS
 
8.1           Contractual Obligation.  It is intended that the Corporation is
under a contractual obligation to make payments from a Participant’s account
when due.  Payment of account balances shall be made out of the general funds of
the Corporation as determined by the Board without any restriction of the assets
of the Corporation relative to the payment of such contractual obligations; the
Plan is, and shall operate as, an unfunded plan.


8.2           Unsecured Interest.  No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of the Corporation.  To the extent
that any person acquires a right to receive payment under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.


8.3           “Rabbi” Trust.  In connection with this Plan, the Board has
established a grantor trust (known as the “SCANA Corporation Executive Benefit
Plan Trust” and referred to herein as the “Trust”) for the purpose of
accumulating funds to satisfy the obligations incurred by the Corporation under
this Plan (and such other plans and arrangements as determined from time to time
by the Corporation).  At any time prior to a Change in Control, as that term is
defined in such Trust, the Corporation may transfer assets to the Trust to
satisfy all or part of the obligations incurred by the Corporation under this
Plan, as determined in the sole discretion of the Committee, subject to the
return of such assets to the Corporation at such time as determined in
accordance with the terms of such Trust.  Notwithstanding the establishment of
the Trust, the right of any Participant to receive future payments under the
Plan shall remain an unsecured claim against the general assets of the
Corporation.


8.4           Employment/Participation Rights.


(a)           Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.


(b)           Nothing in the Plan shall be construed to be evidence of any
agreement or understanding, express or implied, that the Company will continue
to employ a Participant in any particular position or at any particular rate of
remuneration.


(c)           No employee shall have a right to be selected as a Participant,
or, having been so selected, to be selected again as a Participant.


(d)           Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.


8.5           Nonalienation of Benefits.


(a)           No right or benefit under this Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or change, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or change
the same shall be void; nor shall any such disposition be compelled by operation
of law.


(b)           No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Plan.


(c)           If any Participant or Beneficiary hereunder should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber, or change
any right or benefit hereunder, then such right or benefit shall, in the sole
discretion of the Committee, cease, and the Committee shall direct in such event
that the Corporation hold or apply the same or any part thereof for the benefit
of the Participant or Beneficiary in such manner and in such proportion as the
Committee may deem proper.


8.6           Severability.  If any particular provision of the Plan shall be
found to be illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.


8.7           No Individual Liability.  It is declared to be the express purpose
and intention of the Plan that no liability whatsoever shall attach to or be
incurred by the shareholders, officers, or directors of the Corporation or any
representative appointed hereunder by the Corporation, under or by reason of any
of the terms or conditions of the Plan.


8.8           Applicable Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of South Carolina except to the extent
governed by applicable federal law.

 
 

 

SECTION 9.  PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
 
9.1           In General.  This Plan shall be administered by the Committee,
which shall have the sole authority, in its sole discretion, to construe and
interpret the terms and provisions of the Plan and determine the amount, manner
and time of payment of any benefits hereunder.  The Committee shall maintain
records, make the requisite calculations and disburse payments hereunder, and
its interpretations, determinations, regulations and calculations shall be final
and binding on all persons and parties concerned.  The Committee may adopt such
rules as it deems necessary, desirable or appropriate in administering this Plan
and the Committee may act at a meeting, in a writing without a meeting, or by
having actions otherwise taken by a member of the Committee pursuant to a
delegation of duties from the Committee.


9.2           Claims Procedure.  Any person dissatisfied with the Committee’s
determination of a claim for benefits hereunder must file a written request for
reconsideration with the Committee.  This request must include a written
explanation setting forth the specific reasons for such reconsideration.  The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant.  Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation.  The Committee shall review its
determination promptly and render a written decision with respect to the
claim.  Such decision upon matters within the scope of the authority of the
Committee shall be conclusive, binding, and final upon all claimants under this
Plan.


9.3           Finality of Determination.  The determination of the Committee as
to any disputed questions arising under this Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all persons.


9.4           Delegation of Authority.  The Committee may, in its discretion,
delegate its duties to an officer or other Employee of the Company, or to a
committee composed of officers or Employees of the Company.


9.5           Expenses.  The cost of payment from this Plan and the expenses of
administering the Plan shall be borne by the Corporation.


9.6           Tax Withholding.  The Corporation shall have the right to deduct
from all payments made from the Plan any federal, state, or local taxes required
by law to be withheld with respect to such payments.


9.7           Incompetency.  Any person receiving or claiming benefits under the
Plan shall be conclusively presumed to be mentally competent and of age until
the Committee receives written notice, in a form and manner acceptable to it,
that such person is incompetent or a minor, and that a guardian, conservator,
statutory committee under the South Carolina Code of Laws, or other person
legally vested with the care of his estate has been appointed.  In the event
that the Committee finds that any person to whom a benefit is payable under the
Plan is unable to properly care for his affairs, or is a minor, then any payment
due (unless a prior claim therefor shall have been made by a duly appointed
legal representative) may be paid to the spouse, a child, a parent, or a brother
or sister, or to any person deemed by the Committee to have incurred expense for
the care of such person otherwise entitled to payment.


In the event a guardian or conservator or statutory committee of the estate of
any person receiving or claiming benefits under the Plan shall be appointed by a
court of competent jurisdiction, payments shall be made to such guardian or
conservator or statutory committee provided that proper proof of appointment is
furnished in a form and manner suitable to the Committee.  Any payment made
under the provisions of this Section 9.7 shall be a complete discharge of
liability therefor under the Plan.


9.8           Notice of Address.  Any payment made to a Participant or to his
designated Beneficiary at the last known post office address of the distributee
on file with the Corporation, shall constitute a complete acquittance and
discharge to the Corporation and any director or officer with respect thereto,
unless the Corporation shall have received prior written notice of any change in
the condition or status of the distributee.  Neither the Corporation nor any
director or officer shall have any duty or obligation to search for or ascertain
the whereabouts of the Participant or his designated Beneficiary.


9.9           Amendment and Termination.  The Corporation expects the Plan to be
permanent but, because future conditions affecting the Corporation cannot be
anticipated or foreseen, the Corporation reserves the right to amend, modify, or
terminate the Plan at any time by action of its Board.



 
 

 

SECTION 10.  EXECUTION
 
IN WITNESS WHEREOF, the Corporation has caused this SCANA Corporation Short-Term
Annual Incentive Plan to be executed by its duly authorized officer this 15th
day of December  , 2008, to be effective as of the dates specified herein.


SCANA CORPORATION


By: /s/W. B. Timmerman
Title: President & CEO
ATTEST:


/s/Gina Champion
Secretary



 
 

 

APPENDIX A


SENIOR STAFF AND OFFICER
TARGET INCENTIVE AWARDS






Salary Grade
Target Incentive Award
E-15
85%
E-14
70%
E-13
65%
E-12
65%
E-11
65%
E-10
60%
E-9
55%
E-8
50%
E-7
45%
E-6
40%
E-5
35%
E-4
30%
E-3
30%
E-2
25%
E-1
20%




 
 

 
